Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's amendment, filed 7/28/2021, is acknowledged. 

Claims 51-61 and 74-91 are pending. 

2.  Applicant’s IDSs, submitted on 7/30/2021, are acknowledged and have been considered.

3. Applicant’s amendment/remarks filed 7/28/201, has overcome the outstanding written description rejection. 

The claims as amended are directed to a method of neutralizing an antigen in vivo which comprising administering an antibody to a human subject for a therapeutic purpose wherein the antibody binds to the antigen through the antigen-binding domain of the antibody and has a KD(pH5.8)/KD(pH7.4) value that is 40 to 1,000, where the antibody binds to the antigen under conditions present in plasma in vivo and dissociates from bound antigen under conditions present in an endosome in vivo, and wherein the antibody is a human IgG or a humanized IgG. 

The factors which weight in favor of an adequate written description for the claimed invention are the following:

The specification discloses six different neutralizing antibodies against three different antigens (IL-6 receptor (IL-6R), IL-6 and IL-31 receptor (IL-31R) which meet the limitations of the claims in that as compared to the wild types, the antibodies have  KD(pH 5.8)/KD(pH7.4) value that is higher. Three of these antibodies included a KD(pH5.8)/KD(pH7.4) value within the range of 40 to 1000 and one has the ratio value of 1000 (see applicant’s discussion on pp. 8-10 and attached Appendix A of the Response). 

The prior art itself also discloses that antibodies with mutated/histidine CDR regions which showed binding constants being higher at higher pH than at lower pH were known.

Ito, (FEBS Letters, volume 309, issue 1, 1992, of Record, cited in the prior OA), which was considered the closest prior art, for example, teaches introduction of histidine 

As noted in UroPep GbR v. Eli Lilly & Co, 276 F.Supp. 3d 629 (E.D.Tex. 2017), which was cited in applicant’s Response, there is no absolute number of species to support any patent claim to a genus. The cases instead show that patent claims may be invalidated based on the failure to disclose any, or more than one, species in a nascent area where knowledge of the art has nothing to add to the disclosure (see. P. 12, right hand column citing E.g., Univ. Of Rochester v. G.D. Searl & Co., 538 F.3d 916, 918, 923 (Fed. Cir. 2006), (patent claims directed to COX-2 inhibitors were invalidated for lack of adequate written description because the existence of such inhibitors was merely “hypothesized”, no such inhibitors were yet known and none were described in the patent and Abbvie Deutschland CmbH & Co., KG v. Janseen Biotech, Inc., 759 F.3d 1285, 1300-01 (Fed. Cir. 2014) (affirming verdict of invalidity for lack of written description because the patent disclosed only one very limited subgenus within a diverse claimed genus) and Ariad, 598 F.3d 1336, 1355, 1357-58 (holding invalid claims directed to “molecules potentially capable of reducing NF-KB activity” where the disclosure contained “no working or even prophetic examples of methods that reduce NF-Kb activi8ty and no completed synthesis of any of the molecules prophesized to be capable of reducing NF-KB activity” and where the prior art was primitive and uncertain” and had not identified even a single example inhibitor.)

Given the state of the art with respect to the knowledge of mutations could be made to the CDR region to confer pH dependence (see Ito above) in conjunction with applicant’s disclosure of several different types of antibodies which meet the particular KD(pH5.8)/KD(pH7.4) values currently claimed, one of skill in the art would have recognized applicant as in possession of antibodies which could be used to practice the invention.

4. Applicant has overcome the rejection under 35 USC 101 as allegedly claiming the same invention as US Patent No: 10,472,623 because as applicant correctly notes at p. 20 of the Response, the instant claims recites “administering an antibody to a human subject” whereas the ‘623 patent claims “administering an antibody to an individual”. A TD over the ‘623 was requested by the examiner, however, and has been filed and approved by applicant. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. Claims 51-61 and 74-91 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,472,623, in view of Ito (FEBS Letters, volume 309, issue 1, 1992, IDS Ref.).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘623 Patent claim the same method of administering an antibody to neutralize an antigen, which is considered a “therapeutic purpose”. 
With respect to the dependent claim limitation that the antibody is a humanized IgG), the ‘623 claims that the antibody is a humanized IgG (see claim 16).

\Although the ‘623 does not  recite that the antibody includes one or more histidine substitutions at one or more H or L chain variable regions, Ito teaches introduction of histidine residues into various sites of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a histidine substitution to produce a pH dependent antibody having a higher binding affinity at a higher pH value versus a lower pH 5.2 as taught by Ito in the method of neutralizing an antigen in vivo with an antibody with the KD values currently claimed. Those of skill in the art would have had reason to do so because Ito says that introducing histidine substitutions into the variable region of an antibody can confer pH dependence. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

7. Claims 51-61 and 74-91 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-34 of US Patent No. 9,868,948, in view of Ito (FEBS Letters, volume 309, issue 1, 1992, IDS Ref.) and Edwards et al. (US 2006/0141456)
Although the conflicting claims are not identical, they are not patentably distinct from each other because  ‘948 Patent claim the same method of administering an antibody that binds through its antigen binding domain such that the antibody binds to the antigen in plasma in vivo and dissociates from the antigen under conditions present in an endosome in vivo (see claim 1). The ‘948 also recites that the method is for producing a pharmaceutical composition which is considered consistent with the current limitation for a “therapeutic purpose”. 
The ‘948 further teaches making a histidine substitution into the coding sequence for the antibody (see for example claim 2). 
With respect to the dependent claims, the ‘948 also claims a humanized antibody (claim 6) 
Although the ‘948 does not  recite that the antibody includes one or more histidine substitutions at one or more H or L chain variable regions, Ito teaches introduction of histidine residues into various sites of the CDR regions of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH 5.2 (p. 87, ¶s1-3). 



Although the ‘948 still does not claim that particular KD ratio values currently recited, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In the instant case the ‘948 claims an antibody having binding activity for the antigen which is higher at a first pH of 6.7-10 and less at a second pH in the range of pH 4-6.5. The particular KD values are considered optimization within the skill of the ordinary artisan in absence of evidence to the contrary. 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238) where non-limiting examples of target include for example soluble IL-6 receptor (¶167) and where the antibody is IgG (¶350)
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

8. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 54-74 of copending US Application No. 15/230,904, in view of Edwards et al. (US 2006/0141456) and David King (“Applications and engineering of monoclonal antibodies” 1998).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘904 claim the same the same antibody having a KD(pH5.8)/KD(pH7.4) value of 2 or more 
The ‘904 does not claim that the antibody binds to the antigen in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘904. One of skill would be motivated to do so because King teaches that this is a property of antibodies.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238) where non-limiting examples of target include for example soluble IL-6 receptor (¶167) and where the antibody is IgG (¶350).
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

9. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 67-70, 73, 76, 78, and 85-88  of copending US Application No. 15/050,145, in view of Edwards et al. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘145 claim a method for reducing plasma antigen concentration using an antigen binding activity at lower pH is lower than the antigen binding activity at neutral pH 9 (see claims 73). 
The ‘145 further recites that the method is for improving pharmacokinetics of an antibody, wherein the antibody is a therapeutic antibi (see claim 70), which is consistent with the current application recitation of “for a therapeutic purpose”.
The ‘145 also claims substituting histidine at position H27, which is considered making a histidine substitution in the H or L variable region of the antibody (see claim 67). 
The ‘145 does not claim that the antibody which is administered for a therapeutic purpose is for a human subject. 
The ‘145 does not specifically recite that antibody binds to the antigen in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo. The ‘145 also does not claim the specific KD(pH5.8)/KD(pH7.4) ratios currently claimed. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘904. One of skill would be motivated to do so because King teaches that this is a property of antibodies in human subjects.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Although the ‘145 still does not claim that particular KD ratio values currently recited, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In the instant case the ‘145 claims an antibody which meets the antibody of the current claims. The particular KD values are considered optimization within the skill of the ordinary artisan in absence of evidence to the contrary. 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238) where non-limiting examples of target include for example soluble IL-6 receptor (¶167) and where the antibody is IgG (¶350)
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

10. Claims 51-61 and 74-91 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-24 of US Patent No. 9,890,377.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘377 Patent claim the same method  of administering to the subject an antibody having a KD(pH5.8)/KD(pH7.4) value of 2 or more, where the antibody binds to the antigen in plasma in vivo and dissociates from the bound antigen under conditions present in an endosome in vivo and wherein the antibody is a humanized IgG (see claims 1-2). The ‘377 further claims that the method is for removing an antigen from plasma, which is consistent with the current application recitation of “for a therapeutic purpose”. 
The ‘377 Patent further claims the same values for the KD ratio recited by the current application throughout the claims and also teach that the antigen is a soluble antigen. 
The ‘377 further teachings that at least one amino acid of a variable region of the antibody is substituted with a histidine (claim 11). 
The ‘377 recites that the antibody is a human or a humanized IgG (claim 1). 


11. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 54-62, 66-68, 78-101, and 103-118 of copending US Application No. 14/347,034, in view of Ito (FEBS Letters, volume 309, issue 1, 1992, IDS Ref.) and Edwards et al. (US 2006/0141456)

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending Application No. ‘034 claims  a method of reducing the level of a particular antigen in a patient in need of treatment (see claim 97), which is consistent with the currently claimed for a “therapeutic purpose”, using the same antibody having a KD(pH5.8)/KD(pH7.4) value of 2 or more (see claims 107). The ‘034 further claims that introduction of the antibody into the individual whose plasma includes the antigen reduces the concentration of the antigen in the plasma (claim 109). 
The ‘034 claim that the antibody is a humanized antibody (claim 93). 
Although the ‘623 does not  recite that the antibody includes one or more histidine substitutions at one or more H or L chain variable regions, Ito teaches introduction of histidine residues into various sites of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH 5.2 (p. 87, ¶s1-3). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a histidine substitution to produce a pH dependent antibody having a higher binding affinity at a higher pH value versus a lower pH 5.2 as taught by Ito in the method of neutralizing an antigen in vivo with an antibody with the KD values currently claimed. Those of skill in the art would have had reason to do so because Ito says that introducing histidine substitutions into the variable region of an antibody can confer pH dependence. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 



12. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 23, 32-34, and 45-49 of copending US Application No. 14/379,825, in view of Edwards et al. (US 2006/0141456) and David King (“Applications and engineering of monoclonal antibodies” 1998)

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘825 claim an antibody that has decreased binding to an antigen at pH 5.8 compared to at pH 7.4 (see claim 47). 
In addition the ‘825 claims that the antigen binding domain includes a light chain variable domain that includes one or more histidine residues (claim 49). The ‘825 also claims identifying a subject in need of having an antigen removed from the subject’s plasma and administering the antibody with pH dependence so as to remove the antigen from plasma (see claims 23, 29 and 46), which is considered consistent with the currently claimed method of administering the antibody for “a therapeutic purpose”. 
The ‘825 does not claim not claim the specific KD(pH5.8)/KD(pH7.4) ratios currently claimed or that the antibody binds to the antigen under conditions present in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘904. 

Although the ‘825 still does not claim that particular KD ratio values currently recited, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In the instant case the ‘825 claims an antibody which meets the antibody of the current claims. The particular KD values are considered optimization within the skill of the ordinary artisan in absence of evidence to the contrary. 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238) where non-limiting examples of target include for example soluble IL-6 receptor (¶167) and where the antibody is IgG (¶350).
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

13. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 61-79 of copending US Application No. 15/952,951, in view of David King (“Applications and engineering of monoclonal antibodies” 1998)

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘951 claim an antibody that has decreased binding to an antigen at pH 5.8 compared to at pH 7.4 (see claim 51). 
The ‘951 additionally claims a KD9pH5.8/KD(pH7.4) ration which appears to meet the ratios of the current claims (see claim 61 and 65-66).
In addition the ‘951 claims that the antigen binding domain includes a heavy or light chain variable domain that includes one or more histidine residues (claim 61). 

The ‘951 claims that the antigen is a soluble antigen (claim 76). 
The ‘951 claims that the antibody is a humanized antibody (claim 77). 
The ‘951 for teaches that the method is for producing a pharmaceutical composition, which is considered consistent with the currently claimed “for a therapeutic purpose”.
The ‘951 does not claim that the antibody binds to the antigen under conditions present in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo as currently claimed. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘951. One of skill would be motivated to do so because King teaches that this is a property of antibodies.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

14. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 30-54 of copending US Application No. 16/108,897, in view of David King (“Applications and engineering of monoclonal antibodies” 1998) and Ito (FEBS Letters, volume 309, issue 1, 1992, IDS Ref.).

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because copending Application No. ‘897 claim a method for reducing the amount of an antigen in the blood of a subject by administering an antibody that has an antigen-binding activity with a higher KD (pH5.8)/KD(pH7.4). (see claim 30 and 32). The administration of the antibody to reduce the amount of an antigen in the blood of a subject, is considered consistent with the current recitation “for a therapeutic purpose”. 
The ‘145 does not claim that the antibody binds to the antigen in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo. The ‘145 also does not claim the specific KD(pH5.8)/KD(pH7.4) ratios currently claimed. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘904. One of skill would be motivated to do so because King teaches that this is a property of antibodies.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Although the ‘145 still does not claim that particular KD ratio values currently recited, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In the instant case the ‘145 claims an antibody which meets the antibody of the current claims. The particular KD values are considered optimization within the skill of the ordinary artisan in absence of evidence to the contrary. 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including 

While the ‘897 still does not claim that one or more histidine substitutions are made in the H or L variable region, Ito teaches introduction of histidine residues into various sites of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH 5.2 (p. 87, ¶s1-3). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a histidine substitution to produce a pH dependent antibody having a higher binding affinity at a higher pH value versus a lower pH 5.2 as taught by Ito in the method of neutralizing an antigen in vivo with an antibody with the KD values currently claimed. Those of skill in the art would have had reason to do so because Ito says that introducing histidine substitutions into the variable region of an antibody can confer pH dependence. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

15. Claims 51-61 and 74-91 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 51-80 of copending US Application No. 17/020,543, in view of Edwards et al. (US 2006/0141456) and David King (“Applications and engineering of monoclonal antibodies” 1998).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because copending Application No. ‘543 claims a method for neutralizing an antigen in vivo by administering an antibody to a human subject in need thereof an antibody that has a KD(pH5.8)/KD(pH7.4) with values that appear to meet the currently recited (see claims 51 and 61).  The “neutralizing an antigen in vivo” is considered to be consistent with the currently recited “for a therapeutic purpose”. 

The ‘543 does not claim that the antibody binds to the antigen in plasma in vivo and dissociates form the bound antigen under conditions present in an endosome in vivo. 
However, King teaches that antibodies which bind an FcRn on one end and an antigen on the other end use a pH-dependent mechanism.  At higher pH, the IgG binds its antigen.  The antigen-antibody complex undergoes pinocytosis and enters the endosome.  In the low pH environment of the endosome, the antibody releases the antigen; the antigen is subsequently degraded but the FcRn/antibody complex is recycled, free of antigen, to the surface of the cell.  Once on the surface of the cell, in a higher pH environment, the antibody is released into the extracellular space.  See King page 65, especially Figure 2.17.  As is evidence by applicant’s own specification, the pH of the endosome corresponds to a pH 5.8 and a neutral pH refers to a pH 7.4 (¶58). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include binding of an antibody under conditions present in plasma in vivo and dissociation of the bound antigen under conditions present in an endosome in vivo as a known property of antibodies as taught by King in the method claims by the ‘904. One of skill would be motivated to do so because King teaches that this is a property of antibodies.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Other possible differences between the claims such as that the “antigen” is a soluble antigen or a humanized IgG would be obvious in view of Edwards which teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238) where non-limiting examples of target include for example soluble IL-6 receptor (¶167) and where the antibody is IgG (¶350).

While the ‘897 still does not claim that one or more histidine substitutions are made in the H or L variable region, Ito teaches introduction of histidine residues into various sites of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH 5.2 (p. 87, ¶s1-3). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a histidine substitution to produce a pH dependent antibody having a higher binding affinity at a higher pH value versus a lower pH 5.2 as taught by Ito in the method of neutralizing an antigen in vivo with an antibody with the KD values 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
16. Claims 51-61 and 74-91 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-24 of US Patent No. 8,562,991 (IDS Ref. of 12/18/2020), in view of Krummen et al. (US 2007/0269371), Ward (US 2002/0098193) and the GE Healthcare Biacore Sensor Surface Handbook (2005-2007).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘991 Patent claims an isolated anti-IL-6 receptor antibody that includes a H chain variable region comprising the SEQ ID NO: 20 and a L chain variable region comprising the SEQ ID NO: 23.
SEQ ID NO: 20 of the ‘377 Patent has a 100% local sequence identity with SEQ ID NO: 33 of the current application, and SEQ ID NO: 23 of the ‘991 Patent has 100% local sequence identity with SEQ ID NO: 27 of the current application. (see alignment below).
Alignment SEQ ID NO: 20 with SEQ ID NO: 33
Qy          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60\par
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60\par
\par
Qy         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119\par
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119\par
Alignment SEQ ID NO: 23 with SEQ ID NO: 27
Query Match             50.2%;  Score 558;  DB 1;  Length 107;\par
  Best Local Similarity   100.0%;  \par
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;\par
\par
Qy          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60\par
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60\par
\par
Qy         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107\par
              |||||||||||||||||||||||||||||||||||||||||||||||\par
Db         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107\par
\par
SEQ ID NO: 33” (see ¶271 at subsection 12). 
The current application at the same ¶271 but at subsection (7) also discloses that the anti-IL-6 receptor antibodies of the invention “includes the light chain variable region (VL3-CK variable region) having the amino acid sequence from positions 1 to 107 in SEQ ID NO: 27 (VL3-CK”).
Note that both SEQ ID NO: 20 of the ‘991 Patent and SEQ ID NO: 33 of the current application have histidine at position 31 (highlighted in the sequence alignment above). The current specification discloses that H31 is one of the substitutions which confer the recited pH dependence recited in the claims of the current application (see for example ¶s 98-101).
Accordingly and in absence of evidence to the contrary, the SEQ ID NO:s 20/23 recited in the ‘991 patent is considered to inherently meet the claim limitations of the current application. 
The ‘991 also recites a pharmaceutical composition that includes the antibody (claim 12). The ‘991 does not specifically recite administering the antibody to a human subject for a therapeutic purpose. However, the ‘991 at column 24, lines 38-41 discloses that the pharmaceutical compositions of the invention can be administered. It is accordingly clear from the specification of the ‘991 that the intended use for the antibody is for therapeutic treatment See Sun Pharmaceuticals Industries, Ltd., v. Eli Lilly and Company, Fed. Cir. 2010 for the appropriateness of making an ODP to a product claim where one of the intended uses of the product is for the method as now claimed).
The ‘991 patent does not claim that the KD ratio is determined using a surface plasmon resonance technique in which the antibody is immobilized, the antigen serves as analyte, and the following conditions are used: 10 mM MES buffer, 0.05% polyoxyethlene sorbitan monolaurate, and 150 mM NaCL at 37 C as in dependent claim 61.
Krummen teaches that using BIAcore-2000 surface plasmon resonance (SPR) system to determined association and dissociation constants of antibody variants for binding to rat FcRN. Fat FcRN was coupled to the chip and IgG variants binding to the immobilized FcRn was measured using a 10 mM Mes-buffered saline, Tween-20.
Ward teaches generation of increased half-life and serum persistence of an IgG fragment and resuspending of cell pellets in 50 Mm MES, 0.01% Tween and 150 mM NaCL and using the supernatants in surface plasmon resonance (SPR) studies (¶s216-219 at example 4).
The Biacore Handbook also teaches that antibodies are readily immobilized on the sensor surface using amine coupling without compromising their antigen-binding capacity (section 3.2.2). 
Given that plasmon resonance was a well-known technique for determining association and dissociation constants between an antibody and its ligand and that it was known to perform SPR using the constituents claimed, it would appear at least in absence of evidence to the contrary that the methods of using surface plasmon resonance at the conditions claimed would be an obvious combination and that any remaining differences with respect to the particular percentages of constituents used would be optimization well within the skill of an ordinary artisan in the art. 
17. No claim is allowed.
18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 13, 2021				/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644